117 F.3d 1425
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Billy W. FAUSSET, Plaintiff-Appellant,v.METROPOLITAN POLICE DEPT. John Fox, Detective, Defendants-Appellees.
No. 97-15283.
United States Court of Appeals, Ninth Circuit.
Submitted June 17, 1997**Decided June 24, 1997.

Before GOODWIN, SCHROEDER and TASHIMA, Circuit Judges.


1
MEMORANDUM*


2
Nevada state prisoner Billy W. Fausset appeals pro se the district court's dismissal of his civil rights action as timebarred.  We affirm for the reasons stated in the magistrate judge's report and recommendation filed November 7, 1996, and the district judge's order filed January 22, 1997.1


3
AFFIRMED.



**
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.  R.App. P. 34(a);  9th Cir.  R. 34-4


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3


1
 Because of our disposition of this matter, we do not consider the applicability, if any, of the Prison Litigation Reform Act, Pub.L. No. 104-134, 110 Stat. 1321 (1996), to this appeal